Order entered July 3, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00411-CV

                                PNC BANK, N.A., Appellant

                                             V.

                                RPCG-GP I, LLC, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-01763

                                         ORDER
       Before the Court is appellee’s July 2, 2019 unopposed motion for a seven-day extension

of time to file its brief. We GRANT the motion and ORDER the brief be filed no later than July

15, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE